Citation Nr: 1610557	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of non-Hodgkin's lymphoma (NHL), to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1962 to February 1965, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Videoconference hearing in November 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with non-Hodgkin's lymphoma (NHL) in February 1995 and, at the very least, he currently experiences residuals from the condition.  

2.  The Veteran, as a signals intelligence radio intercept specialist assigned to the Pacific Rim, likely had temporary duty assignments in Vietnam between January 1963 and May 1964.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for non-Hodgkin's lymphoma (NHL) have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a Veteran served in the Republic of Vietnam during the Vietnam era, he or she shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias, multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).




Analysis

The Veteran was diagnosed with NHL in February 1995 according to private and VA treatment records.  It is apparent that he experienced a splenectomy in response to this condition, and that, apparently, the active disease is in remission following his treatment (residuals are present).  He asserts that the disease developed as a result of herbicide exposure in Vietnam.  Non-Hodgkin's lymphoma (NHL) is a disease which, if manifest in a Vietnam Veteran, will be considered service-connected as due to the presumed exposure to herbicides experienced in that country.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not maintain that he incurred the disorder in service, and limits his claim to one of a later onset as due to herbicide exposure in Vietnam.  At issue in this case is whether the Veteran did, as he has alleged, actually have service within the territorial borders of Vietnam.  For reasons discussed below, the Board finds that he did.  

The DD Form 214 does not reflect award of the Vietnam Service Medal (VSM); however, the Veteran's active service was in the early part of operations in Southeast Asia, and this fact alone is not determinative against his claim.  Records do reflect that he served at Clark Air Base (AB) in the Philippines for 1.5 years between January 1963 and May 1964.  This post played a major role in support of operations in Vietnam, and the Veteran alleges that, from here, he went on temporary duty assignments (TDY) to Vietnam and Laos approximately eight or nine times.  He asserts that his role was in the intelligence community and that many of his operations were of a classified nature.  

Service personnel records document that the Veteran was assigned to the 303rd Army Security Agency (ASA) Battalion.  His military occupational specialty (MOS) was listed as a communications systems intercept specialist.  This confirms that the Veteran did serve with the military intelligence community during his assignment.  The nature of this work would, by necessity, include access to classified information.  It is not outside of the realm of probability that a unit engaged in the signals intelligence work of radio intercept would, from a base in the Philippines, travel to Vietnam so as to gain information about enemy forces operating in that nation (and in Laos).  

The Veteran's assertions of Vietnam service are not grandiose or otherwise inconsistent with the work he was documented to perform while serving in the Army.  His DD Form 214 also notes that, prior to entry into service, the Veteran had completed two years of college with studies in International Relations.  That such a skill set, along with his Army-acquired radio skills, would be helpful in intercepting enemy transmissions in Vietnam, lends credibility to his assertions with respect to the type of service rendered.  

In essence, while there are no service department records on file which expressly confirm that the Veteran set foot in Vietnam, based on the totality of the circumstances surrounding the type of service rendered, the Board can conclude that such service did take place.  Specifically, it is not unreasonable to assume that classified operations and TDY assignments would not appear in standard personnel records, and the type of duty performed by the Veteran (signals intelligence interceptor), at the location assigned (at a major Air Base in the Pacific Rim during the early stages of the Vietnam War), lends credence to the claim that Vietnam (and Laos) was visited between January 1963 and May 1964.  The Board determines that the Veteran's allegations of Vietnam service are credible in light of this, and it finds that the Veteran did set foot within the territorial boundaries of the Republic of Vietnam during his active service.  As he has, at the very least, some residual disability associated with NHL, such a disorder can be linked to active service based on presumed exposure to herbicides.  Accordingly, the requirements for service connection have been met and the claim is granted.  









CONTINUED ON THE NEXT PAGE

ORDER

Entitlement to service connection for residuals of non-Hodgkin's lymphoma (NHL), to include as a result of exposure to herbicides in the Republic of Vietnam, is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


